Morgan, J.
The following order has been entered on the motion filed on the 17th of May 2017 by Senator Angela Bryant, Senator Erica Smith-lngram, Representative Kelly Alexander, Representative Larry Bell, Representative Jean Farmer-Butterfield, Representative Rosa Gill, Representative George Graham, Representative Mickey Michaux, Representative Amos Quick III, Representative Evelyn Terry, Representative Shelly Willingham, Professor Theodore M. Shaw, and Great Expectations for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 22nd of May 2017."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).